NON-FINAL REJECTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 7, 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Cunningham et al. (US 2005/0160821 A1, cited by the applicants, “Cunningham”) in view of Ramanujan et al. (US 2013/0337190 A1, cited by the applicants, “Ramanujan”).
Regarding Claim 1, Cunningham discloses a method of making ([0040] discloses a method of manufacturing) an acoustic wave sensor [Abstract], comprising the steps of: providing a piezoelectric substrate layer (a SOI wafer 30 which includes a silicon membrane layer 36, [0040]; a piezoelectric layer 38 is applied to the upper surface of the silicon membrane layer 36, [0041]; [0036]); depositing on the substrate layer (an input interdigitated transducer 44 and output IDT 48 are deposited on piezoelectric layer 38, [0041]; [0036]) a sensor layer comprising a first interdigitated acoustic wave transducer (an input interdigitated transducer 44 and output IDT 48 are deposited on piezoelectric layer 38, [0041]; in operation, the input IDT 44 transmits an acoustic plate wave across the thin film silicon membrane 53 in the direction of arrow 62, where it is received by the output IDT 48, [0042]), and at least one other feature selected from the group consisting of a sensing film, an interdigitated acoustic wave transducer, and a Bragg reflector (an input interdigitated transducer 44 and output IDT 48 are deposited on piezoelectric layer 38, [0041] ; IDT 48 [output IDT 48 is an acoustic wave transducer]; as the absorptive coating 56 absorbs the target substance, the mass per unit area of the membrane increases and the frequency shift is recognized as an indication that the target substance has been detected by the sensor 60, [0042]; (sensing film; interdigitated acoustic wave transducer)).
Cunningham does not explicitly teach the sensor layer being printed on the substrate. Instead, Cunningham teaches an input interdigitated transducer 44 and output IDT 48 are deposited on piezoelectric layer 38 [0041].
However, Ramanujan is in the field of an apparatus for forming a pattern of ink on a substrate [Abstract] and teaches regarding printing material/sensor on the substrate (a substrate 120 on which material is printed, [0039]; fig.1B). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching regarding printing of Ramanujan in the method of Cunningham since this would provide a method of printing high resolution electronic features by depositing a pattern of ink [0037]. Thus, one of ordinary skill in the art would use printing the sensor layer instead of depositing since this is known technique in the art and it would perform equally well while used in Cunningham’s method.

Regarding Claim 7, the method of claim 1 is taught by Cunningham in view of Ramanujan.
Cunningham further teaches that the piezoelectric substrate is provided as a film (a SOI wafer 30 which includes a silicon membrane layer 36; the silicon layer 36 is 2 microns thick, [0040]; a piezoelectric layer 38 is applied to the upper surface of the silicon membrane layer 36; piezoelectric layer 38 has a thickness of 0.5 microns, [0041]; [0036]).
However, Cunningham does not explicitly teach that the substrate is moved roll to roll during the printing process. 
However, Ramanujan is in the field of an apparatus for forming a pattern of ink on a substrate [abstract] and teaches the substrate is moved roll to roll during the printing process (the substrate 120 material is transported by means of transportation apparatus 90 and moved through system 80 in a roll-to-roll fashion, [0042]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching regarding roll-to-roll printing of Ramanujan in the method of Cunningham since this would provide a method of printing high resolution electronic features by depositing a pattern of ink [0037]. 
Regarding Claim 8, the method of claim 1 is taught by Cunningham in view of Ramanujan.
Cunningham does not explicitly teach regarding the step of controlling the movement of the aerosol jet thorough a control system and at least one processor. 
Ramanujan is in the field of an apparatus for forming a pattern of ink on a substrate [Abstract] and teaches further comprising the step of controlling the movement of the aerosol jet (coatings can be uniformly deposited, such as by aerosol application; coatings are deposited selectively by selective printing mechanisms, such as aerosol jet, [0044]) thorough a control system and at least one processor (along the transportation system are placed one or more tracking elements such as sensors 230; tracking elements provide feedback as to the alignment of the elements of the printing chain, [0042]; thus, feedback sensors in electronic printing system are used in control system with processor). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching regarding printing of Ramanujan in the method of Cunningham since this would provide a method of printing high resolution electronic features by depositing a pattern of ink [0037].

Regarding Claim 14, the method of claim 1 is taught by Cunningham in view of Ramanujan.
Cunningham does not explicitly teach that the sensor has a maximum dimension of less than 2mm2. 
In cases like the present, where patentability is said to be based upon particular chosen dimensions or upon another variable recited within the claims, applicant must show that the chosen dimensions are critical. As such, the claimed dimensions appear to be an obvious matter of engineering design choice and thus, while being a difference, does not serve in any way to patentably distinguish the claimed invention from the applied prior art.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990); In re Kuhle, 526 F2d. 553, 555, 188 USPQ 7, 9 (CCPA 1975).
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use less than 2mm2 as the maximum dimension for the sensor, since this would allow a compact, small sensor that is, thereafter, more portable or usable in small environments. Furthermore, such a modification would involve a mere change in size of a component; or, further, discovering the optimum value of a result effective variable involves routine skill in the art. 

Claims 2, 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Cunningham in view of Ramanujan and further in view of Loebl ot al. (US 2007/0007851 Al, cited by the applicants, “Loebl”).
Regarding Claim 2, the method of claim 1 is taught by Cunningham in view of Ramanujan.
Cunningham further teaches regarding applying a sensing film (an absorptive coating 56 is applied to the exposed surface of thin film membrane 53 of silicon layer 36, para. 41), and depositing on a side of the sensing film from the first interdigitated acoustic wave transducer (fig. 2H shows IDT 44, IDT 48 on piezoelectric 38 opposing [sensing] film 56) at least one selected from the group consisting of a second interdigitated acoustic wave transducer and a Bragg reflector (an input interdigitated transducer 44 and output IDT 48 are deposited on piezoelectric layer 38, para. 41; IDT 48 [output IDT 48 is an acoustic wave transducer]; as the absorptive coating 56 absorbs the target substance, the mass per unit area of the membrane increases and the frequency shift is recognized as an indication that the target substance has been detected by the sensor 60, para. 42; [sensing film; interdigitated acoustic wave transducer]).
Cunningham does not explicitly teach regarding printing. However, Ramanujan is in the field of an apparatus for forming a pattern of ink on a substrate (abstract) and teaches printing (Ramanujan: a substrate 120 on which material is printed, [0039]; fig.18). 
Cunningham in view Ramanujan does not explicitly teach regarding depositing on an opposing side of the sensing film from the first interdigitated device at least one of a second interdigitated device. 
However, Loebl teaches an acoustic reflector, a piezoelectric layer, and a sensing layer that reacts with a chemical or biological agent by absorption [Abstract] and teaches depositing ([0022]-[0023]) on an opposing side (fig.2) of the sensing film (sensing layer 6, [0025]) from the first interdigitated electrode (the two electrodes 3, 4 are interdigitated electrodes, [0023]) at least one of a second interdigitated electrode (the two electrodes 3, 4 are interdigitated electrodes, [0023]; fig.2 shows electrodes 3, 4 on opposing sides of sensing layer 6). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the bulk acoustic wave sensor of Loebl in the method of Cunningham since this would allow a desired arrangement that is compact, or, further, allows an arrangement that is conducive to detection by a simple, efficient means.

Regarding Claim 5, the method of claim 1 is taught by Cunningham in view of Ramanujan.
Cunningham does not explicitly teach that the acoustic wave sensor is a bulk acoustic wave sensor.  
However, Loebl teaches an acoustic reflector, a piezoelectric layer, and a sensing layer that reacts with a chemical or biological agent by absorption [Abstract] and teaches a bulk acoustic wave sensor (bulk acoustic wave sensor, title; [0001]; piezoelectric layer 5 is placed on top of the acoustic reflector 2, [0022]; [0018]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the bulk acoustic wave sensor of Loebl in the method of Cunningham since this would have been to allow detection of acoustic waves traveling through a substrate which is well known in the art.

Regarding Claim 6, the method of claim 5 is taught by Cunningham in view of Ramanujan and Loebl.
Cunningham in view of Ramanujan and Loebl do not explicitly teach that the Q factor of the bulk acoustic wave sensor is greater than 1000.  However, in cases like the present, where patentability is said to be based upon particular chosen dimensions or upon another variable recited within the claims, applicant must show that the chosen dimensions are critical. As such, the claimed dimensions appear to be an obvious matter of engineering design choice and thus, while being a difference, does not serve in any way to patentably distinguish the claimed invention from the applied prior art. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990); In re Kuhle, 526 F2d. 553, 555, 188 USPQ 7, 9 (CCPA 1975).
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a Q factor greater than 1000 for the bulk acoustic wave sensor, since discovering the optimum value of a result effective variable involves only routine skill in the ort. The motivation would have been to allow a sensor that is efficient and has minimal energy loss, as was known in the art.

Claims 3, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Cunningham in view of Ramanujan and further in view of Edmonson et al. (US 2006/0000285 A1 (cited by the applicants, “Edmonson”).
Regarding Claim 3, the method of claim 1 is taught by Cunningham in view of Ramanujan.
Cunningham further teaches the use of an insulation layer (silicon on insulator wafer 30 which includes a silicon dioxide etch stop layer 34 on a silicon substrate 32, [0040]); but lacks the teaching of comprising the steps of; printing an insulation layer; printing an antenna in an antenna layer, wherein the insulation layer is interposed between the antenna layer and the sensor layer; and, printing an electrical connection between the antenna and the first interdigitated acoustic wave transducer. Ramanujan is in the field of an apparatus for forming a pattern of ink on a substrate [abstract] and teaches the printing a layer (coatings can be uniformly deposited, such as by aerosol application; coatings are deposited selectively by selective printing mechanisms, such as aerosol jet, [0044]).
Cunningham and Ramanujan do not teach an antenna in an antenna layer, wherein the insulation layer is interposed between the antenna layer and the sensor layer; an electrical connection between the antenna and the first interdigitated acoustic wave transducer. 
However, Edmonson is in the field of surface acoustic wave sensors having a piezoelectric material and interdigitated transducers [Abstract] and teaches an antenna in antenna layer (antenna 120, [0017]; [0018]; fig.1); an electrical connection between the antenna and the first interdigitated acoustic wave transducer (an antenna 120 which is electrically connected to an interdigtated transducer 115 located on piezoelectric material 110, [0015]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the antenna layer of Edmonson in the method of Cunningham since this allow outside input or communication; or, further, to allow sensor data to be output from the device, as was known in the art. 
Modified Cunningham lacks the explicit teaching of the insulation layer is interposed between the antenna layer and the sensor layer. 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to interpose an insulation layer between the antenna layer and the sensor layer, since, where the prior art teaches the insulation layer, rearranging parts of an invention involves only routine skill in the art. The motivation would have been to provide electrical isolation for electrical components and, thereby, allow formation of circuits, as was known in the art.

Regarding Claim 15, the method of claim 3 is taught by Cunningham in view of Ramanujan and Edmonson.
Cunningham further teaches that the sensor layer and antenna layer are printed on opposing sides of the piezoelectric substrate layer (fig.2H shows IDT 44, IDT 48 on piezoelectric 38 opposing [sensing] film 56).
As to the limitation of an antenna layer, Edmonson is in the field of surface acoustic wave sensors having a piezoelectric material and interdigitated transducers (abstract) and teaches an antenna layer (antenna 120, [0017]-[0018]; fig.1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the antenna layer of Edmonson in the method of Cunningham since this allow outside input or communication; or, further, to allow sensor data to be output from the device, as was known in the art. 

Regarding Claim 16, the method of claim 15 is taught by Cunningham in view of Ramanujan and Edmonson.
Ramanujan is in the field of an apparatus for forming a pattern of ink on a substrate [Abstract] and teaches at least a portion of the first layer and second layer are printed (a substrate 120 on which material is printed, [0039]; fig.1B; [material under deposition area is printed as it is under the deposition areal) simultaneously (separate channels can be addressed simultaneously, [0054]: [materials are cured simultaneously as part of the printing process]). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the roll-to-roll printing of Ramanujan in the method of Cunningham. The motivation would have been to provide a method of printing high resolution electronic features by depositing a pattern of ink (Ramanujan, [0037]). Modified Cunningham lacks the explicit teaching of an antenna layer. Edmonson is in the field of surface acoustic wave sensors having a piezoelectric material and interdigitated transducers [Abstract] and teaches an antenna layer (antenna 120, [0017]-[0018]; fig.1). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching regarding roll-to-roll printing of Ramanujan in the method of Cunningham since this would provide a method of printing high resolution electronic features by depositing a pattern of ink [0037]. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Cunningham in view of Ramanujan and further in view of Figov (US 6,579,660 B1, cited by the applicants).
Regarding Claim 4, the method of claim 1 is taught by Cunningham in view of Ramanujan.
Ramanujan is in the field of an apparatus for forming a pattern of ink on a substrate [Abstract] and teaches the printing is by aerosol jet printing (coatings con be uniformly deposited, such as aerosol application; coatings are deposited selectively by selective printing mechanisms, such as aerosol jet, [0044]). 
Cunningham in view of Ramanujan does not explicitly teach regarding direct digital printing. 
However, Figov is in the field of direct digital printing of circuit boards [Abstract] and teaches direct digital printing (a method for fabricating a blank PCB that is amenable to creating a circuit pattern thereon by direct imaging with IR radiation, (col.5, lines 1-33); direct digital printing, title; Abstract). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the direct digital printing of Figov in the method of modified Cunningham since this would allow digital formation of an electrical layout (Figov: col.5; lines 52-60), thereby allowing computer control over printing.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Cunningham in view of Ramanujan and further in view of Kawamura et al. (US 2003/0035558 A1, cited by the applicants, “Kawamura”). 
Regarding Claim 9, the method of claim 1 is taught by Cunningham in view of Ramanujan.
Cunningham further teaches a plurality of acoustic wave sensors are deposited on the piezoelectric substrate (an array 70 of flexural plate wave sensors 60 is shown in fig.3; the configuration enables an increased number of sensors 60 to be fit onto a single silicon wafer, [0043]).
Ramanujan is in the field of an apparatus for forming a pattern of ink on a substrate [Abstract] and teaches printing on the substrate (a substrate 120 on which material is printed, [0039]; fig.1B). 
Cunningham in view of Ramanujan does not explicitly teach the step of separating the substrate and the acoustic wave sensors into individual acoustic wave sensors. 
However, Kawamura is in the field of method of manufacturing acoustic sensors [Abstract] and teaches the step of separating the substrate and the acoustic wave sensors into individual acoustic wave sensors (the wafer 500 is diced into individual acoustic sensors 100, [0043]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the dicing of Kawamura in the method of Cunningham since this would allow bulk production processes and, thereafter, save time or manufacturing costs.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Cunningham in view of Ramanujan and further in view of Pfeifer et al. (US 5,571,944 A, cited by the applicants, “Pfeifer”).
Regarding Claim 10, the method of claim 1s taught by Cunningham in view of Ramanujan.
Cunningham does not explicitly teach the sensing film comprises a hydrophilic material.  
However, Pfeifer is in the field of acoustic wave devices that use a hydrophilic film which accepts components of a gas stream [Abstract] and teaches the sensing film comprises a hydrophilic material (the combination of a detector SAW device and a reference SAW device that are electrically connected, wherein both sensing film and reference film are a porous hydrophilic dielectric material like SiO2, col. 4, lines 1-12). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the hydrophilic film of Pfeifer in the method of Cunningham since this would allow the use of the sensor in an aquatic environment, as was known in the art.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Cunningham in view of Ramanujan and further in view of Hines et al. (US 2007/0052516 A1, “Hines”).
Regarding Claim 11, the method of claim 1 is taught by Cunningham in view of Ramanujan.
Cunningham does not explicitly teach that the sensing film comprises palladium.
However, Hines teaches a passive surface acoustic wave (SAW) sensor wherein the device includes a piezoelectric substrate 40 having a siloxane SAM layer 42 applied to a surface thereof. This SAM may extend over the entire substrate (under transducer and reflector structures) as shown for the left reflector of FIG. 6 or may be limited to the region of the device with the palladium nanocluster film [0039].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching regarding roll-to-roll printing of Ramanujan in the method of Cunningham since this is known in the art to use palladium in the sensing layer and therefore allow sensing of specified or desired chemicals or analytes.

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Cunningham in view of Ramanujan and further in view of Chen et al. (cited by the applicants, “Chen”).
Regarding Claim 12, the method of claim 1 is taught by Cunningham in view of Ramanujan.
Cunningham does not explicitly teach that the sensing film comprises graphene. 
However, Chen is in the field of sensors based on single-walled CNTs and graphene [Abstract] and teaches a sensing film (the method can be used to measure the concentration or detect the existence of molecular analytes such as biological molecules, [0027]; film structure,[0034]) comprises graphene (examples of nanomaterial-containing sensor components include an individual graphene structure, a monolayer graphene structure, a multiple layered graphene structure, a graphene thin film structure, [0028]; [0034]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the graphene of Chen in the method of Cunningham since this would measure the concentration or detect the existence of desired molecular analytes such as biological molecules effectively (Chen: [0027]).

Regarding Claim 13, the method of claim 1 is taught by Cunningham in view of Ramanujan.
Cunningham does not explicitly teach that the sensing film comprises a carbon nanotube array. 
However, Chen is in the field of sensors based on single-walled CNTs and graphene [Abstract] and teaches a sensing film (the method can be used to measure the concentration or detect the existence of molecular analytes such as biological molecules, [0027]; film structure, [0034]) comprises a carbon nanotube array (examples of nanomaterial-containing sensor components include a SWNT thin film, a SWNT thin film FET structure, [0028]; [0034]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the graphene of Chen in the method of Cunningham since this would measure the concentration or detect the existence of desired molecular analytes such as biological molecules effectively (Chen: [0027]).

Conclusion
The following prior arts made of record and not relied upon, are considered pertinent to applicant's disclosure: 
Bendel et al. (US 2016/0185419 A1) teaches a surface acoustic wave sensor which is a separate component, and in particular includes a piezoelectric substrate, an interdigital transformer having a first electrode and a second electrode, and an antenna structure (Claim 18).



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAN NATH whose telephone number is (571)270-1443.  The examiner can normally be reached on M to F 9:00 am to 5:00 pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on 571 272 2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUMAN K NATH/Primary Examiner, Art Unit 2855